DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/26/2021 has been entered.

	




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 23, 24, 26-31, 33-42 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2015/0235433) in view of Sutherland et al. (US 2016/0025982) in view of Maciocci et al. (US 2012/0249741).

Regarding claim 23, Miller teaches a method comprising: determining, by a processor, a geolocation of a user using an augmented reality device, based on a latitude of the geolocation, a longitude of the geolocation, an altitude of the geolocation, or a combination thereof (see para. 0074, 0117, 0176, where Miller discusses using a computing network to obtain GPS coordinate data and terrain data);
(see figure 25, para. 0117, 0176, where Miller discusses using a computing network to obtain GPS coordinate data and terrain data localization of the user);
determining, by the processor, a first geolocation at which to place a digital object within the field of view, the determining based on the geolocation of the user, the distance measurement, the map information, and the terrain information (see figure 25, para. 0176, where Miller discusses GPS coordinate data and terrain data localization of the user);
displaying, by the augmented reality device, the digital object at the first geolocation (see para. 0025-0026, where Miller discusses displaying AR elements based on GPS coordinate data and terrain data); and
transmitting information associated with the digital object and the first geolocation to a second augmented reality device utilized by a second user, wherein the information is configured to display, by the second augmented reality device, the digital object at the first geolocation within a second field of view associated with the second augmented reality device (see figure 9B, para. 0116, where Miller discusses transmitting virtual object data to a second user device at a location within the field of view of the second user).
Miller does not expressly teach determining, by the processor, a distance measurement between the geolocation of the user and a point from the geolocation of the user that the user is viewing within a field of view of the augmented reality device, wherein the point lies along a boundary within the field of view; wherein the first geolocation exceeds a distance threshold from the geolocation of the user, and wherein a size of the digital object when placed is proportioned based at least on the geolocation of the user.


 (see figure 5, para. 0070, where Sutherland discusses a distance measurement between the user of a AR device and a distance);
wherein the first geolocation exceeds a distance threshold from the geolocation of the user (see figure 5, para. 0040, 0070, where Sutherland discusses determining the distance to a first and second threshold from a user).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Miller with Sutherland to derive at the invention of claim 23.  The result would have been expected, routine, and predictable in order to calculate geographical positions of virtual objects.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Miller in this manner in order to improve calculate geographical positions of virtual objects by determining the distance of the user to the digital object using latitude and longitude coordinates.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Miller, while the teaching of Sutherland continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of calculating latitude and longitude coordinates of a digital object to determine the distance of the user to the object.  The Miller and Sutherland systems perform virtual reality calculations, therefore one of ordinary skill in the art would have 
Miller and Sutherland do not expressly teach wherein a size of the digital object when placed is proportioned based at least on the geolocation of the user.  However, Maciocci teaches wherein a size of the digital object when placed is proportioned based at least on the geolocation of the user (see para. 0140, 0142, where Maciocci discusses increasing or decreasing the size of a digital object based on the distance from the user VR device).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Miller and Sutherland with Maciocci to derive at the invention of claim 23.  The result would have been expected, routine, and predictable in order to calculate geographical positions of virtual objects.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Miller and Sutherland in this manner in order to improve calculate geographical positions and size of virtual objects by determining the distance of the user to the digital object using latitude and longitude coordinates.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Miller and Sutherland, while the teaching of Maciocci continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of calculating latitude and longitude coordinates of a digital object to determine the distance of the user to the digital object and adjust the size of the digital object based on the distance.  The Miller, Sutherland, and Maciocci systems perform virtual reality calculations, therefore one of ordinary skill in the art would have reasonable 

Regarding claim 24, Miller teaches wherein determining the first geolocation at which to place the digital object is further based in part on landmark information associated with known geographical coordinates, and wherein the geolocation of the user is further based on determining an orientation of the augmented reality device based at least on receiving electrical signals at a position sensor (see figure 16, para. 0143, 0176, where Miller discusses extracting fiducials for world coordinate registration and receiving wireless communication for determining the location and orientation of the user).
The same motivation of claim 23 is applied to claim 24.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Miller and Sutherland with Maciocci to derive at the invention of claim 24.  The result would have been expected, routine, and predictable in order to calculate geographical positions of virtual objects.

Regarding claim 26, Miller and Sutherland teach wherein determining the distance measurement between the geolocation of the user and the point from the geolocation of the user that the user is viewing within the field of view of the augmented reality device is further based on receiving an input indicating the distance measurement corresponding to the point (see para. 0116-0117, where Miller discusses measuring the distance to object in the field of view of the user; see para. 0068, where Sutherland discusses distance measurement).
The same motivation of claim 23 is applied to claim 26.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Miller and Sutherland with 

Regarding claim 27, Maciocci teaches wherein determining the distance measurement between the geolocation of the user and the point from the geolocation of the user that the user is viewing within the field of view of the augmented reality device is further based on reflecting light or reflecting sound off the point that lies along the boundary (see para. 0119, where Maciocci discusses reflecting light off an object in the field of view of the user to calculate a distance).
The same motivation of claim 23 is applied to claim 27.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Miller and Sutherland with Maciocci to derive at the invention of claim 27.  The result would have been expected, routine, and predictable in order to calculate geographical positions of virtual objects.

Regarding claim 28, Miller and Sutherland teach wherein the boundary is an environmental boundary (see figure 4, para. 0074, 0111, 0115, where Miller discusses virtual object placement in a real world boundary; see figure 5, figure 11, para. 0040, where Sutherland discusses boundaries for virtual objects).
The same motivation of claim 23 is applied to claim 28.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Miller and Sutherland with Maciocci to derive at the invention of claim 28.  The result would have been expected, routine, and predictable in order to calculate geographical positions of virtual objects.

 (see figure 5, para. 0040, 0070, where Sutherland discusses field of view thresholds).
The same motivation of claim 23 is applied to claim 29.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Miller and Sutherland with Maciocci to derive at the invention of claim 29.  The result would have been expected, routine, and predictable in order to calculate geographical positions of virtual objects.

Claim 30 is rejected as applied to claim 23 as pertaining to a corresponding computer storage media.
Claim 31 is rejected as applied to claim 24 as pertaining to a corresponding computer storage media.
Claim 33 is rejected as applied to claim 26 as pertaining to a corresponding computer storage media.
Claim 34 is rejected as applied to claim 27 as pertaining to a corresponding computer storage media.
Claim 35 is rejected as applied to claim 28 as pertaining to a corresponding computer storage media.
Claim 36 is rejected as applied to claim 29 as pertaining to a corresponding computer storage media.
Claim 37 is rejected as applied to claim 23 as pertaining to a corresponding system.

Regarding claim 38, Miller teaches further comprising a positioning module, wherein the processor is communicatively coupled to the positioning module, and wherein the positioning module is (see para. 0074, 0117, 0176, where Miller discusses using a computing network to obtain GPS coordinate data and terrain data).
The same motivation of claim 23 is applied to claim 38.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Miller and Sutherland with Maciocci to derive at the invention of claim 38.  The result would have been expected, routine, and predictable in order to calculate geographical positions of virtual objects.

Regarding claim 39, Sutherland teaches further comprising a distance measurement device, wherein the processor is communicatively coupled to the distance measurement device, wherein the distance measurement device is configured to determine the distance measurement between the geolocation the user and the point from the geolocation of the user that the user is viewing within the field of view of the augmented reality device, wherein the point lies along a boundary within the field of view (see figure 5, figure 11, para. 0040, 0070, where Sutherland discusses field of view thresholds).
The same motivation of claim 23 is applied to claim 39.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Miller and Sutherland with Maciocci to derive at the invention of claim 39.  The result would have been expected, routine, and predictable in order to calculate geographical positions of virtual objects.

Regarding claim 40, Maciocci teaches wherein the processor is communicatively coupled to the display, wherein the display is configured to display the first digital object at the first geolocation within (see para. 0230, where Maciocci discusses real world environment to place virtual data).
The same motivation of claim 23 is applied to claim 40.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Miller and Sutherland with Maciocci to derive at the invention of claim 40.  The result would have been expected, routine, and predictable in order to calculate geographical positions of virtual objects.

Claim 41 is rejected as applied to claim 24 as pertaining to a corresponding system.
Claim 42 is rejected as applied to claim 26 as pertaining to a corresponding system.

s 25, 32 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2015/0235433) in view of Sutherland et al. (US 2016/0025982) in view of Maciocci et al. (US 2012/0249741) in view of Mathey-Owens et al. (US 2018/0005438).

Regarding claim 25, Miller, Sutherland, and Maciocci do not expressly teach wherein the orientation of the augmented reality device is determined in a north-east-south-west plane.  However, Mathey-Owens teaches wherein the orientation of the augmented reality device is determined in a north-east-south-west plane (see para. 0108, where Mathey-Owens discusses the orientation of a user using the augmented reality device is determined in a north-east-south-west directions).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Miller, Sutherland, and Maciocci with Mathey-Owens to derive at the invention of claim 25.  The result would have been expected, routine, and predictable in order to calculate geographical positions of virtual objects.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Miller, Sutherland, and Maciocci in this manner in order to improve calculate geographical positions of virtual objects by determining the distance of the user to the digital object using North, South, East, and West orientation directions.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Miller, Sutherland, and Maciocci, while the teaching of Mathey-Owens continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of calculating latitude and longitude coordinates including cardinal directions, North, South, East, and 

Claim 32 is rejected as applied to claim 25 as pertaining to a corresponding computer storage media.

Conclusion

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571) 270-1896.  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the primary examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663